Case 1:20-mc-00334-MN Document 49 Filed 05/10/21 Page 1 of 2 PageID #: 1527




                        100 S. West Street, Suite 400 • Wilmington, DE 19801
                         Telephone 302.576.1600 • Facsimile 302.576.1100
                                          www.ramllp.com
David E. Ross                                                                  Direct Dial 302.576.1602
                                                                                     dross@ramllp.com

                                          May 10, 2021

VIA E-FILING & HAND DELIVERY
The Honorable Maryellen Noreika
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, Delaware 19801

        Re:     In Re Ex Parte Application of Eni S.p.A. for an Order Pursuant to 28 U.S.C.
                § 1782 Granting Leave to Obtain Discovery for Use in Foreign Proceedings,
                No. 20-mc-00334-MN (D. Del.)
Dear Judge Noreika:

       Respondents Poplar Falls, LLC, Drumcliffe Partners I LLC, Drumcliffe Partners II LLC,
Drumcliffe Partners III LLC, Drumcliffe Partners III SMA I, LLC, Drumcliffe Partners IV LLC, and
Drumcliffe Partners IV SMA1, LLC (collectively, “Respondents”) write to inform the Court that
they have made an additional production of documents pursuant to the Court’s March 19, 2021
Order (D.I. 37). This production is relevant to Respondents’ Motion for Reargument and/or
Reconsideration, for a Protective Order, and for a Stay (D.I. 38), as well as Eni’s Motion for
Sanctions (D.I. 44), each of which is pending before this Court.
        On April 5, 2021, Respondents produced to Eni S.p.A. (“Eni”) the subscription agreements
for Drumcliffe IV. Respondents also produced a funding agreement with Johnson Solicitors
(“J&J”), a Nigerian law firm that the Federal Republic of Nigeria (“FRN”) appointed as its recovery
agent to pursue civil claims relating to the OPL 245 fraud.1 That agreement encompassed the FRN’s
claims as a parte civile in the Italian Criminal Proceedings, as well as the claims the FRN brought
against Eni in the United Kingdom, which were dismissed on jurisdictional grounds on May 22,
2020. See D.I. 2 at 7. Because that agreement covers the only two cases against Eni that any
Respondent helped to fund, and since Drumcliffe IV is the only Respondent with a financial interest
in either of those cases, these documents should be sufficient to allay all of Eni’s concerns about
whether Respondents influenced the FRN’s decision to pursue litigation against Eni.

       Nonetheless, Respondents subsequently produced to Eni additional documents showing that
Poplar Falls, LLC, Drumcliffe Partners I LLC, Drumcliffe Partners II LLC, and Drumcliffe Partners
IV SMA1, LLC are special purpose entities whose only member is Drumcliffe’s principal, James

        1
          Even though the Court has not resolved the parties’ dispute over the protective order,
which was another issue raised in the Reconsideration Motion, Respondents produced the mate-
rials referred to herein pursuant to Local Rule 26.2.
Case 1:20-mc-00334-MN Document 49 Filed 05/10/21 Page 2 of 2 PageID #: 1528
The Honorable Maryellen Noreika
May 10, 2021
Page 2

Little, and therefore do not have documents such as subscription agreements or other documents
regarding beneficial ownership that Respondents could have produced to Eni.

        In response to a request from Eni in the course of the parties’ continuing meet and confer
discussions, Respondents have undertaken a further investigation and have identified additional
funding agreements and amendments that relate to the OPL 245 transaction that were not
encompassed by Respondents’ pending motion for a stay of discovery, and which should have been
produced. These documents were not identified previously because they did not govern any of the
proceedings at issue in Eni’s application (although one of them does refer to potential claims against
Eni and others). Respondents produced those documents to Eni earlier today, pursuant to Local Rule
26.2. Respondents believe that Eni now has copies of all of Respondents’ funding agreements
relating to OPL 245, except for one agreement involving Drumcliffe III, which is the subject of the
pending motion to stay, and which did not concern Eni in any respect.

       We appreciate the Court’s attention to this matter. We are available to answer any questions
the Court may have.

                                                      Respectfully submitted,

                                                      /s/ David E. Ross
                                                      David E. Ross (#5228)

cc: All Counsel of Record
